DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12, replace “of claim 11” with --of claim 1--.

Allowable Subject Matter
Claims 1-9 and 12-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of "wherein the impacting object further comprises a wedge-shape extending from the impacting object, wherein the wedge-shape can be moved to different angular positions with respect to the impacting object when the impacting object is fixed with respect to the equilibrium position of the bob”, in combination of with all other recited associated elements in an apparatus.
wherein the impacting object further comprises a wedge-shape extending from the impacting object, wherein the wedge-shape can be moved to different angular positions with respect to the impacting object when the impacting object is fixed with respect to the equilibrium position of the bob”, in combination of with all other recited associated elements in an apparatus.
The primary reasons for allowance of independent claim 14 is the inclusion of the specific limitations of "wherein the impacting object further comprises a wedge-shape extending from the impacting object, wherein the wedge-shape can be moved to different angular positions with respect to the impacting object when the impacting object is fixed with respect to the equilibrium position of the bob”, in combination of with all other recited method steps in a method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/Primary Examiner, Art Unit 2861